                                          Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         JOHN PARZIALE,
                                   8                                                        Case No. 5:19-cv-05363-EJD
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING MOTION TO
                                                 v.                                         DISMISS PLAINTIFF'S SECOND
                                  10                                                        AMENDED COMPLAINT
                                         HP, INC,
                                  11                                                        Re: Dkt. No. 43
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This putative nation-wide class action suit arises out of Defendant HP Inc.’s (“HP” or

                                  14   “Defendant”) implementation of a remote firmware update that allegedly incapacitated Plaintiff

                                  15   John Parziale’s (“Plaintiff”) HP printers and thirty-three other models of HP printers by preventing

                                  16   the use of certain non-HP ink cartridges in those printers.

                                  17          On April 24, 2020, this Court granted in part Defendant’s motion to dismiss the First

                                  18   Amended Complaint (“FAC”), with leave for Plaintiff to amend. Dkt. No. 32. Shortly thereafter,

                                  19   Plaintiff filed a Second Amended Complaint. Dkt. No. 38 (“SAC”). Defendant now moves to

                                  20   dismiss certain claims in the SAC pursuant to Rule 12(b)(6) of the Federal Rules of Civil

                                  21   Procedure. Dkt. No. 43 (“Motion”). The Court took the matter under submission for decision

                                  22   without oral argument pursuant to Civil Local Rule 7-1(b). For the reasons below, Defendant’s

                                  23   motion is GRANTED in full.

                                  24     I.   Background

                                  25          The facts giving rise to this dispute are summarized in the Court’s Order granting in part

                                  26   Defendant’s motion to dismiss. Dkt. No. 32. The Court recounts only the pertinent facts here.

                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         1
                                            Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 2 of 13




                                   1             Plaintiff alleges that on or around April 12, 2019, HP used dynamic security technology to

                                   2   implement a remote firmware update that modified the firmware on many models of HP printers,

                                   3   including Plaintiff’s printers, without alerting users.1 The update caused affected printers to cease

                                   4   functioning with certain non-HP ink cartridges. SAC ¶ 3.

                                   5             Plaintiff owned two HP printers at the time of the update. Plaintiff bought his printers

                                   6   based at least in part on their “ability to use third party ink cartridges” because such cartridges

                                   7   were less expensive than their HP brand counterparts. Id. ¶ 28. According to Plaintiff, at the time

                                   8   he purchased his HP printers, “almost every printer allowed the use of third party ink cartridges

                                   9   and refilled name brand cartridges.” Id. ¶ 49. Plaintiff alleges that he believed he would be able

                                  10   to use third-party ink cartridges based on information on the printer box and the online “store

                                  11   page.” Id. ¶¶ 28, 38. The printer box included a statement telling consumers to “[p]lease use

                                  12   genuine HP ink cartridges for best results.” Id. ¶ 27. The store page contained the following
Northern District of California
 United States District Court




                                  13   statement:

                                  14                    “Dynamic security enabled printer. Only intended to be used with
                                                        cartridges using an HP original chip. Cartridges using a non-HP
                                  15
                                                        chip may not work, and those that work today may not work in the
                                  16                    future. http://www.hp.com/go/learnaboutsupplies.”

                                  17
                                       Samplin Decl. Ex. A, at 5.2
                                  18
                                                 As a result of the firmware update, Plaintiff was unable to use his printers unless and until
                                  19

                                  20
                                       1
                                  21       Plaintiff alleges that the firmware update affected his HP Officejet Pro 7740 model printers as

                                  22   well as an extensive list of other printer models (the “Class Printers”). See SAC ¶ 70 for a

                                  23   complete list of Class Printers.
                                       2
                                  24       As explained further below, the Court may consider the store page as it was at the time of

                                  25   Plaintiff’s purchase, a snapshot of which is attached to Defendant’s motion to dismiss, because

                                  26   Plaintiff incorporates the store page into the SAC (see, e.g., SAC ¶¶ 38, 61) and because the Court

                                  27   may take judicial notice of documents from the Wayback Machine.
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                                       2
                                          Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 3 of 13




                                   1   he inserted an ink cartridge with an original HP chip. SAC ¶¶ 6, 31, 55. Plaintiff alleges that by

                                   2   limiting the functionality of his printers, the update reduced the value of his printers and rendered

                                   3   the non-HP cartridges he already owned useless. Id. ¶¶ 55, 60.

                                   4          Plaintiff brought this action seeking to certify a nationwide class of all United States

                                   5   Citizens who, between the applicable statute of limitations and the present, purchased or owned

                                   6   one or more of any of the printer models identified in the SAC, and a subclass of all persons in

                                   7   Florida who purchased or owned one or more of any such printer. Id. ¶ 102. Plaintiff initially

                                   8   brought claims on behalf of the Florida subclass for violation of the Florida Deceptive and Unfair

                                   9   Trade Practices Act (“FDUTPA”) (Claim 1) and the Florida Misleading Advertisement Law

                                  10   (“FMAL”) (Claim 2). On behalf of the larger class, Plaintiff asserted claims for violations of the

                                  11   Computer Fraud and Abuse Act (“CFAA”) (Claim 3), trespass to chattels (Claim 4), and tortious

                                  12   interference with contractual relations and/or prospective economic advantage (Claim 5).
Northern District of California
 United States District Court




                                  13   Defendant moved to dismiss all claims and in response, Plaintiff amended the complaint. See First

                                  14   Amended Complaint (“FAC”), Dkt. No. 19. Defendant then moved to dismiss the FAC. Dkt. No.

                                  15   25. The Court granted the motion in part and denied it in part, dismissing the FDUTPA and

                                  16   FMAL claims, most of the CFAA claims, and the tortious interference claim, for failure to state a

                                  17   claim. Dkt. No. 32. The Court granted Plaintiff leave to amend the complaint. Id.

                                  18          Plaintiff filed the SAC shortly thereafter, reasserting the FDUTPA claim and maintaining

                                  19   the surviving CFAA and trespass to chattels claims. Defendant once again moves to dismiss all

                                  20   claims, arguing that the SAC still fails to state a claim under FDUTPA and that the new

                                  21   allegations undermine the CFAA and trespass to chattels claims that survived the previous motion.

                                  22    II.   Legal Standard

                                  23          Federal Rule of Civil Procedure 12(b)(6) provides that a party may seek dismissal of a suit

                                  24   for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The

                                  25   complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

                                  26   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         3
                                            Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 4 of 13




                                   1   Twombly, 550 U.S. 544, 570 (2007)). When deciding whether to grant a motion to dismiss, the

                                   2   court “must accept as true all factual allegations in the complaint and draw all reasonable

                                   3   inferences in favor of the nonmoving party.” Retail Prop. Trust v. United Bhd. of Carpenters &

                                   4   Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014) (citation omitted). However, “courts are not

                                   5   bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678.

                                   6   Dismissal “is proper only where there is no cognizable legal theory or an absence of sufficient

                                   7   facts alleged to support a cognizable legal theory.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir.

                                   8   2001).

                                   9   III.     Discussion

                                  10                a. Judicial Notice

                                  11            Defendant’s motion to dismiss attaches as exhibits (1) a historical snapshot of the HP store

                                  12   page for the OfficeJet Pro 7740 archived on the Wayback Machine,3 (2) photos of the OfficeJet
Northern District of California
 United States District Court




                                  13   Pro 7740 box and packaging, and (3) a copy of the HP support page. Decl. of Ilissa Samplin

                                  14   (“Samplin Decl.”), Dkt. No. 43-1, Exhibits A-C.

                                  15            While the Court generally does not consider materials outside of the complaint on a motion

                                  16   to dismiss, the Court may consider “documents incorporated into the complaint by reference, and

                                  17   matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

                                  18   551 U.S. 308, 322, (2007). “A court may consider evidence on which the complaint

                                  19   necessarily relies if: (1) the complaint refers to the document; (2) the document is central to the

                                  20   plaintiff’s claim; and (3) no party questions the authenticity of the copy attached to the 12(b)(6)

                                  21   motion.” Aledlah v. S-L Distribution Co., LLC, No. 20-CV-00234-JSC, 2020 WL 2927980, at *3

                                  22   (N.D. Cal. June 3, 2020) (citing Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006)) (internal

                                  23

                                  24

                                  25
                                       3
                                           The Internet Archive Wayback Machine “is a service that allows people to visit archived

                                  26   versions of Web sites.” See Internet Archive, Wayback Machine General Information, available at

                                  27   https://help.archive.org/hc/en-us/articles/360004716091-Wayback-Machine-General-Information.
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                                         4
                                          Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 5 of 13




                                   1   quotation marks and citation omitted).

                                   2          Plaintiff refers to and quotes from the printer box in the SAC. He alleges that the

                                   3   statement on the box—“Please use genuine HP ink cartridges for best results”—was key in

                                   4   leading him to believe that he could use non-HP cartridges with his printers. SAC ¶¶ 27, 49.

                                   5   However, he further alleges that this was the “only statement on the packaging” (id. ¶ 27) and that

                                   6   there were no disclosures on the box indicating that HP would or could block customers from

                                   7   using non-HP ink cartridges. Id. ¶ 35. In its motion papers, Defendant attached photos of the text

                                   8   and images that were allegedly printed on the box at the time of Plaintiff’s purchase, including

                                   9   photos of a “Cartridge Warning Label” advising that cartridges with non-HP chips may not work

                                  10   with the printer. Samplin Decl. ¶ 2, Ex. B. Thus, the document attached by Defendant contradicts

                                  11   the facts as pled in the SAC. Although the SAC refers to and relied on the printer box, the Court

                                  12   finds that the information provided on the box is a disputed issue of fact that is not properly
Northern District of California
 United States District Court




                                  13   decided at the motion to dismiss stage. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,

                                  14   1003 (9th Cir. 2018) (“it is improper to assume the truth of an incorporated document if such

                                  15   assumptions only serve to dispute facts stated in a well-pleaded complaint.”) cert. denied sub

                                  16   nom. Hagan v. Khoja, 139 S. Ct. 2615 (2019). The Court, therefore, declines to consider Exhibit

                                  17   B to the Samplin Declaration.

                                  18          Defendant also attaches a historical snapshot of the online store page for the printer, as

                                  19   archived on the Wayback Machine. Plaintiff refers to the store page throughout the SAC and

                                  20   alleges that he “relied on” the information contained on the store page in deciding to make his

                                  21   purchase. SAC ¶ 38. Unlike the information on the printer box, the authenticity of the webpage is

                                  22   not reasonably subject to dispute. A court “may take judicial notice on its own,” Fed. R. Evid.

                                  23   201(c)(1), and “district courts in this circuit have routinely taken judicial notice of content from

                                  24   the Internet Archive’s Wayback Machine pursuant to this rule.” See Metricolor LLC v. L’oreal

                                  25   S.A., No. 218-CV-00364-CASEX, 2020 WL 3802942, at *7 (C.D. Cal. July 7, 2020); In re

                                  26   Facebook, Inc. Sec. Litig., 405 F. Supp. 3d 809, 829 (N.D. Cal. 2019); Erickson v. Nebraska

                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         5
                                          Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 6 of 13




                                   1   Machinery Co., No. 15-cv-01147-JD, 2015 WL 4089849, at *1 n.1 (N.D. Cal. July 6, 2015)

                                   2   (“Courts have taken judicial notice of the contents of web pages available through the Wayback

                                   3   Machine as facts that can be accurately and readily determined from sources whose accuracy

                                   4   cannot reasonably be questioned”). The Court finds the store page to be relevant and inherently

                                   5   reliable, and therefore takes judicial notice of Exhibit A to the Samplin Declaration.

                                   6          The Court previously found that the HP support page was incorporated into the FAC,

                                   7   however, the references to it have mostly been excised from the SAC. Furthermore, Plaintiff now

                                   8   expressly alleges that he did not see or rely on information on the support page when making his

                                   9   purchase. SAC ¶ 37. Thus, the Court no longer finds that the support page is relevant to its

                                  10   analysis and declines to take judicial notice of Exhibit C to the Samplin Declaration.

                                  11              b. FDUPTA

                                  12          Plaintiff alleges that HP violated the Florida Deceptive and Unfair Trade Practices Act
Northern District of California
 United States District Court




                                  13   (“FDUTPA”). Fla. Stat. §§ 501.201 et seq. FDUTPA prohibits “[u]nfair methods of competition,

                                  14   unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

                                  15   trade or commerce.” Fla. Stat. § 501.204(1). “A consumer claim for damages under FDUTPA

                                  16   has three elements: (1) a deceptive act or unfair practice; (2) causation; and (3) actual

                                  17   damages.” Rollins, Inc. v. Butland, 951 So.2d 860, 869 (Fla. Dist. Ct. App. 2006), review

                                  18   denied, 962 So.2d 335 (Fla. 2007). “Whether an alleged act or practice is deceptive or unfair may

                                  19   be decided as a matter of law.” Casey v. Fla. Coastal Sch. of Law, Inc., No. 3:14-cv-1229-J-

                                  20   39PDB, 2015 WL 10096084, at *6 (M.D. Fla. Aug. 11, 2015), report and recommendation

                                  21   adopted, No. 3:14-cv-01229, 2015 WL 10818746 (M.D. Fla. Sept. 29, 2015); see, e.g., P.C.

                                  22   Cellular, Inc. v. Sprint Solutions, Inc., No. 5:14-cv-237-RS-GRJ, 2015 WL 128070, at *5 (N.D.

                                  23   Fla. Jan. 8, 2015); Zambrano v. Indian Creek Holding, LLC, No. 09-cv-20453, 2009 WL 2365842,

                                  24   at *1 (S.D. Fla. July 30, 2009).

                                  25          The Court previously held that Plaintiff failed to allege that Defendant engaged in any

                                  26   deceptive or unfair practice for the purposes of establishing an FDUTPA violation. In the SAC,

                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         6
                                          Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 7 of 13




                                   1   Plaintiff does not re-assert any allegations of a deceptive practice, but rather, alleges only that

                                   2   Defendant’s conduct constitutes an unfair business practice. See Opp. p 1; Fla. Stat. § 501.204.

                                   3   An act or practice is “unfair” under FDUTPA if it causes consumer injury that is (1) substantial,

                                   4   (2) not outweighed by any countervailing benefits to consumers or competition, and (3) one that

                                   5   consumers themselves could not have reasonably avoided (the “Section 5 Test”). Porsche Cars N.

                                   6   Am., Inc. v. Diamond, 140 So. 3d 1090, 1096 (Fla. Dist. Ct. App. 2014) (adopting the FTC Policy

                                   7   Statement on Unfairness for the purposes of establishing unfairness under FDUTPA).

                                   8   “[V]iolations of FDUTPA include violations of ‘[t]he standards of unfairness and deception set

                                   9   forth and interpreted by the Federal Trade Commission or the federal courts.’” Id. at 1096-97

                                  10   (quoting Fla. Stat. § 501.203(3)(b)); see Fed. Trade Comm’n v. Vylah Tec, LLC, No. 17-cv-228-

                                  11   PAM-MRM, 2019 WL 722085, at *6 (M.D. Fla. Jan. 9, 2019) (stating the requirements for a

                                  12   FDUTPA claim “mirror[] the requirements of Section 5 of the FTC Act”); Casey, 2015 WL
Northern District of California
 United States District Court




                                  13   10096084, at *6 (M.D. Fla. Aug. 11, 2015) (same).

                                  14          The Court previously held, and Defendant does not contest, that Plaintiff adequately pleads

                                  15   a substantial injury under the first prong of the Section 5 Test. Instead, Defendant argues that

                                  16   Plaintiff fails to allege that his injury outweighed any countervailing benefits to consumers or that

                                  17   a reasonable consumer could not have avoided the purported injury. Mot. p. 5-6.

                                  18                       i. Countervailing Benefits

                                  19          This Court previously found that in the FAC, “Plaintiff fail[ed] to allege that his injury

                                  20   outweighs any countervailing benefit to consumers.” Order, p. 13. Whereas the FAC raised “no

                                  21   allegations to refute [the] alleged benefits” that HP put forth (ibid.), the SAC expressly alleges that

                                  22   the firmware update “does not create any benefit for consumers, because the consumers already

                                  23   had quality printing at a lower price from the use of third party and refilled cartridges.” SAC ¶ 59.

                                  24   The SAC further alleges that the “update on Class Printers does nothing to improve consumers

                                  25   experiences” and that “[t]he effect of this dynamic security is to, at best, cause the consumers to

                                  26   experience the same quality of printing as consumers had previously while removing the ability to

                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         7
                                          Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 8 of 13




                                   1   use third party and refilled ink cartridges and thus cost consumer significantly more money.” Id.

                                   2   ¶¶ 58-59. Thus, the Court finds that Plaintiff adequately alleges that “the harm caused by forcing

                                   3   consumers to purchase more expensive ink cartridges,” and by rendering their already purchased

                                   4   non-HP ink cartridges worthless, plausibly outweighs the benefits to consumers. Id. ¶ 60.

                                   5           Defendant argues that these “[t]hreadbare recitals” and “conclusory statements” cannot

                                   6   withstand Rule 12. Mot. p. 6. But Plaintiff has offered more than mere legal conclusions in the

                                   7   SAC. SAC ¶¶ 58-59. At the pleading stage, these allegations are sufficient. Twombly, 550 U.S.

                                   8   544, 555 (2007) (a plaintiff is not required to plead “detailed factual allegations” to state a claim

                                   9   under Rule 8). Although the benefits of the firmware update may ultimately outweigh the alleged

                                  10   harm to Plaintiff, the “cost-benefit analysis this test calls for is not properly suited for resolution at

                                  11   the pleading stage.” In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1117 (N.D. Cal. 2015); see also

                                  12   In re iPhone Application Litigation, 844 F. Supp. 2d 1040 (N.D. Cal. 2012) (“While the benefits
Northern District of California
 United States District Court




                                  13   of Apple’s conduct may ultimately outweigh the harm to consumers, this is a factual determination

                                  14   that cannot be made at this stage of proceedings”); Bias v. Wells Fargo & Co., 942 F. Supp. 2d

                                  15   915, 933 (N.D. Cal. 2013) (“the Court cannot find as a matter of law that the supposed benefits

                                  16   outweigh Plaintiffs’ injuries.”).

                                  17           Accordingly, the SAC adequately pleads the second prong of the Section 5 Test.

                                  18                       ii. Reasonably Avoidable

                                  19           An injury is reasonably avoidable under the final prong of the Section 5 Test if consumers

                                  20   “have reason to anticipate the impending harm and the means to avoid it.” Orkin Exterm. Co., Inc.

                                  21   v. FTC, 849 F.2d 1354, 1365-66 (11th Cir. 1988). This Court previously held that the information

                                  22   provided to consumers on HP’s support page was “sufficient to allow a reasonable consumer to

                                  23   anticipate any impending harm caused by a printer with limited compatibility with non-HP

                                  24   cartridges.” Order, p. 13. As such, the Court held that Plaintiff “fail[ed] to allege that he could

                                  25   not have avoided the alleged injury.”

                                  26           The warning on the support page stated:

                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         8
                                          Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 9 of 13




                                                      “Dynamic security enabled printer. This Firmware includes
                                   1                  dynamic security measures, which may prevent supplies with non-
                                   2                  HP chips or circuitry from working now or in the future.”

                                   3   Order, p. 2; FAC ¶ 37. In the SAC, Plaintiff removed the reference to this warning and clarified
                                   4   that “he relied only on the packaging and store page and did not view the support page for the
                                   5   printer at issue.” Opp. at 9; SAC ¶¶ 37-38. Defendant argues that the store page, on which
                                   6   Plaintiff expressly relied, contains a warning nearly identical to the warning on the support page.
                                   7   Motion, pp. 9-10. Indeed, the store page includes a warning that states:
                                   8
                                                      “Dynamic security enabled printer. Only intended to be used with
                                   9                  cartridges using an HP original chip. Cartridges using a non-HP chip
                                                      may not work, and those that work today may not work in the
                                  10                  future.”
                                  11
                                       Samplin Decl., Ex. A at 5. The Court finds that like the warning on the support page, the warning
                                  12
Northern District of California
 United States District Court




                                       on the store page is sufficient to allow a reasonable consumer to anticipate any impending harm
                                  13
                                       caused by a printer becoming incompatible with non-HP cartridges. Moreover, consumers had the
                                  14
                                       means to avoid any impending injury, either by buying a different printer in the first instance, or
                                  15
                                       by not buying non-HP cartridges that might be rendered incompatible in the future. Casey, 2015
                                  16
                                       WL 10096084, at *15 (finding that consumers could have reasonably avoided injury caused by
                                  17
                                       misleading representations and omissions where sources providing accurate information were
                                  18
                                       available to consumers).
                                  19
                                              Plaintiff argues that even if the store page could be understood by a reasonable consumer
                                  20
                                       to indicate that non-HP cartridges might not work in the future, those statements do not apply to
                                  21
                                       “refilled HP chip cartridges.” Opp. p. 10. The Court rejects this distinction. The store page
                                  22
                                       statement distinguishes between cartridges that contain an “HP original chip” and those with “non-
                                  23
                                       HP chips.” Nowhere in the SAC does Plaintiff allege that the refilled cartridges he was using at
                                  24
                                       the time of the security update or any of the cartridges that were rendered incompatible contained
                                  25
                                       an “HP original chip.” Indeed, Plaintiff specifically alleged that the “firmware update changed the
                                  26
                                       communication protocol between HP printers and microchips located in both HP-branded ink
                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         9
                                         Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 10 of 13




                                   1   cartridges and third-party cartridges so that certain varieties of third-party inkjet cartridge

                                   2   microchips, were no longer able to communicate with the HP printer firmware.” SAC ¶ 86

                                   3   (emphasis added). Plaintiff further alleges that the update blocked “remanufactured ink cartridge

                                   4   chips” and that “any cartridge with such a chip no longer functioned with an HP printer.” Ibid.

                                   5   Having alleged that the firmware update affected only third-party and remanufactured chips,

                                   6   Plaintiff cannot now argue that the update affected refilled cartridges containing an HP original

                                   7   chip. Moreover, throughout the SAC, Plaintiff distinguishes between “Original HP-manufactured

                                   8   ink cartridges” and “refilled HP ink cartridges,” indicating that refilled cartridges do not, in fact,

                                   9   contain HP original chips. See e.g., SAC ¶¶ 48-49, 55. Plaintiff cannot now, in his Opposition,

                                  10   raise an allegation that refilled cartridges contain HP original chips.

                                  11          The Court finds that based on the warning on the store page, a reasonable consumer could

                                  12   have anticipated that any cartridges with non-HP chips, including refilled cartridges, might
Northern District of California
 United States District Court




                                  13   become incompatible with the printer in the future. Thus, even taking Plaintiff’s allegations as

                                  14   true, it is clear from the face of the SAC and the documents incorporated therein that consumers

                                  15   could have reasonably avoided any injury caused by the firmware update.

                                  16          Defendant’s motion to dismiss the FDUTPA claim is GRANTED.

                                  17              c. CFAA

                                  18          The Computer Fraud and Abuse Act (“CFAA”) is a federal criminal statute that also

                                  19   authorizes civil actions for any person who suffers damage or loss by reason of a violation of the

                                  20   statute. 18 U.S.C. § 1030(g). “The CFAA prohibits a number of different computer crimes, the

                                  21   majority of which involve accessing computers without authorization or in excess of authorization,

                                  22   and then taking specified forbidden actions, ranging from obtaining information to damaging a

                                  23   computer or computer data.” LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1135 (9th Cir. 2009)

                                  24   (citing 18 U.S.C. 1030(a)(1)-(7) (2004)).

                                  25          Plaintiff alleges that HP violated Section 1030(a)(5)(A), which prohibits “knowingly

                                  26   caus[ing] the transmission of a program, information, code, or command, and as a result of such

                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         10
                                         Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 11 of 13




                                   1   conduct, intentionally caus[ing] damage without authorization, to a protected computer.” 18

                                   2   U.S.C. § 1030(a)(5)(A). The Court previously held that Plaintiff’s allegations were sufficient to

                                   3   state a claim under this section of the CFAA because Plaintiff alleged that Defendant knowingly

                                   4   transmitted the firmware update and intentionally caused damage by altering his printers’

                                   5   functionality in a way that devalued the printers. Order, p. 17.

                                   6          Defendant now argues that the new allegations Plaintiff added to the SAC—specifically,

                                   7   Plaintiff’s express reliance on the statements contained on the store page—make clear that any

                                   8   damage caused by the firmware update was not “without authorization.” The Court agrees. As

                                   9   discussed above, the warning on the store page put Plaintiff on notice that the printer’s dynamic

                                  10   security might render certain non-HP cartridges incompatible with the printer in the future. The

                                  11   alleged damage to Plaintiff’s printer—i.e. that it did not function for some time and that it

                                  12   ultimately lost value—resulted from the printer becoming incompatible with non-HP cartridges, a
Northern District of California
 United States District Court




                                  13   possibility that Plaintiff was warned about.

                                  14          Plaintiff argues that even if the warning created authorization for Defendant to implement

                                  15   the firmware update, that authorization “did not include the ability for Defendant to actively freeze

                                  16   and disable the printer.” Opp. p. 11. Courts have accepted similar theories in other cases. For

                                  17   example, in In re Apple Inc. Device Performance Litigation, the plaintiffs voluntarily downloaded

                                  18   a software update that, unbeknownst to them, caused a severe throttling effect on their iPhones.

                                  19   347 F. Supp. 3d 434 (N.D. Cal. 2018). The court found that “even though Plaintiffs voluntarily

                                  20   installed the iOS updates, they never gave permission for Apple to cause damage to their

                                  21   iPhones.” Id. at 452. The court reasoned that Apple had acted “without authorization” because

                                  22   “[n]either the software update notification nor the software update release notes made any mention

                                  23   of [the] severe throttling effect,” but rather, Apple intentionally concealed this potential effect.

                                  24   Ibid; see also San Miguel v. HP, Inc., 317 F. Supp. 3d 1075, 1085 (N.D. Cal. 2018) (allowing

                                  25   plaintiffs’ Section 1030(a)(5)(A) claim to survive because plaintiffs alleged that “HP did not

                                  26   notify [p]laintiffs” about the update and that HP “concealed” the nature of the update).

                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         11
                                         Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 12 of 13




                                   1          Unlike in San Miguel and In re Apple Inc. Device Performance Litigation, Plaintiff in this

                                   2   case was expressly notified that “[c]artridges using a non-HP chip may not work, and those that

                                   3   work today may not work in the future.” All of the alleged damage to Plaintiff’s printers resulted

                                   4   from the fact that they were no longer compatible with non-HP cartridges. SAC ¶¶ 6, 31, 55

                                   5   (alleging that Plaintiffs printers were frozen and disabled in the sense that they would not function

                                   6   “unless and until” a compatible cartridge was installed). Because Plaintiff was on notice of the

                                   7   potential firmware update and its effects, the Court finds that Plaintiff fails to adequately allege

                                   8   that the update caused “damage without authorization” as required under Section 1030(a)(5)(A).

                                   9          Defendant’s motion to dismiss the CFAA claim is GRANTED.

                                  10              d. Trespass to Chattels

                                  11          “The essence of the cause of action for trespass is an ‘unauthorized entry’ onto the land of

                                  12   another.” Miller v. Nat’l Broad. Co., 187 Cal.App.3d 1463, 1480 (1986) (citations omitted). The
Northern District of California
 United States District Court




                                  13   California Supreme Court has held that the principles underlying the tort apply to allegations of

                                  14   digital trespass. See Intel Corp. v. Hamidi, 30 Cal.4th 1342 (2003). “[T]o prevail on a claim for

                                  15   trespass based on accessing a computer system, the plaintiff must establish: (1) defendant

                                  16   intentionally and without authorization interfered with plaintiff’s possessory interest in the

                                  17   computer system; and (2) defendant’s unauthorized use proximately resulted in damage to

                                  18   plaintiff.” eBay, Inc. v. Bidder’s Edge, Inc., 100 F.Supp.2d 1058, 1069-70 (N.D. Cal. 2000).

                                  19          Like Plaintiff’s CFAA claim, Plaintiff’s trespass claim turns on whether Defendant acted

                                  20   “without authorization.” For the reasons stated above, the Court finds that Defendant did not act

                                  21   without authorization because Plaintiff was on notice of Defendant’s ability to interfere with his

                                  22   printer. See In re: Lenovo Adware Litig., 2016 WL 6277245, at *18 (N.D. Cal. Oct. 27, 2016)

                                  23   (noting that the question of consent depended on “whether the terms of [an] opt-out pop-up

                                  24   provided adequate notice”).

                                  25          In the Court’s previous order allowing the trespass claim to proceed, the Court relied on

                                  26   San Miguel for the proposition that one could state a claim for digital trespass “despite the fact that

                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         12
                                         Case 5:19-cv-05363-EJD Document 47 Filed 09/29/20 Page 13 of 13




                                   1   the defendant had allegedly only exceeded authorized access.” Order, p. 19, citing San Miguel,

                                   2   317 F. Supp. 3d at 1088. In light of the new allegations in the SAC and for the reasons discussed

                                   3   above, the Court no longer finds it plausible that Defendant exceeded its authorized access. Thus,

                                   4   Defendant’s motion to dismiss the trespass claim is GRANTED.

                                   5              e. Leave to Amend

                                   6          Where a plaintiff fails to survive Rule 12(b)(6) scrutiny and “it is clear that the complaint

                                   7   could not be saved by amendment,” “[d]ismissal without leave to amend is proper.” Kendall v.

                                   8   Visa U.S.A., Inc., 518 F.3d 1042, 1051 (2008).

                                   9          Plaintiff has already had two opportunities to amend his complaint, yet each of Plaintiff’s

                                  10   claims remains undercut by the warning on the store page. Having expressly alleged that he relied

                                  11   on the store page, Plaintiff cannot escape the fact that he was warned about the precise injury he

                                  12   now claims. Any amended allegation suggesting that Plaintiff did not see the warning would
Northern District of California
 United States District Court




                                  13   impermissibly contradict Plaintiff’s prior pleadings. See Reddy v. Litton Indus., Inc., 912 F.2d

                                  14   291, 296-97 (9th Cir. 1990) (an “amended complaint may only allege other facts consistent with

                                  15   the challenged pleading”); In re City of Los Angeles Med. Marijuana Litig., 2014 WL 12783295,

                                  16   at *3 (C.D. Cal. June 13, 2014) (court need not accept as true alleged facts that “either directly

                                  17   contradict or obfuscate facts alleged in the prior pleading”). Thus, the Court finds that further

                                  18   amendment would be futile and Plaintiff’s claims are DISMISSED without leave to amend.

                                  19   IV.    Conclusion

                                  20          For the reasons stated above, Defendant’s motion to dismiss is GRANTED in full and

                                  21   Plaintiff’s claims are DISMISSED with prejudice. All pretrial deadlines and hearing dates

                                  22   are VACATED. The Clerk shall close the file.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 29, 2020

                                  25                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  26                                                    United States District Judge
                                  27
                                       Case No.: 5:19-cv-05363-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                                       COMPLAINT
                                                                         13
